Exhibit 10.13

 

WILLSCOT CORPORATION

2017 INCENTIVE AWARD PLAN

 

1.             Purpose.  The purpose of the WillScot Corporation 2017 Incentive
Award Plan (the “Plan”) is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, which may (but need not) be measured by reference
to the value of Common Shares, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s shareholders.

 

2.             Definitions.  The following definitions shall be applicable
throughout the Plan:

 

(a)           “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise.

 

(b)           “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Business Combination” has the meaning given such term in the
definition of “Change in Control.”

 

(e)           “Cause” means, in the case of a particular Award, unless the
applicable Award agreement states otherwise, (i) the Company or an Affiliate
having “cause” to terminate a Participant’s employment or service, as defined in
any employment or consulting or similar agreement between the Participant and
the Company or an Affiliate in effect at the time of such termination or (ii) in
the absence of any such employment or consulting or similar agreement (or the
absence of any definition of “Cause” contained therein), (A) the Participant’s
indictment for, conviction of or plea of nolo contendere to, a felony (other
than in connection with a traffic violation) under any state or federal law,
(B) the Participant’s failure to substantially perform his or her essential job
functions after receipt of written notice from the Company requesting such
performance, (C) an act of fraud or gross misconduct with respect, in each case,
to the Company, by the Participant, (D) any material misconduct by the
Participant that could be reasonably expected to damage the reputation or
business of the Company or any of its subsidiaries, or (E) the Participant’s
violation of a material policy of the Company.  Any determination of whether
Cause exists shall be made by the Committee in its sole discretion.

 

1

--------------------------------------------------------------------------------


 

(f)            “Change in Control” shall, in the case of a particular Award,
unless the applicable Award agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:

 

(i)            Any sale, lease, exchange or other transfer (in one or a series
of related transactions) of all or substantially all of the assets of the
Company;

 

(ii)           Any “Person” as such term is used in Section 13(d) and
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) is or becomes, directly or indirectly, the “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act of securities of the Company that represent
more than 50% of the combined voting power of the Company’s then outstanding
voting securities (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Section 2(f)(ii), the following acquisitions
shall not constitute a Change in Control:  (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, (IV) any acquisition by any corporation pursuant to a
transaction that complies with Sections 2(f)(iv)(A) and 2(f)(iv)(B), (V) any
acquisition by TDR Capital LLP, certain of its affiliates, co-investors or
syndicates, (VI) any acquisition involving beneficial ownership of less than 50%
of the then-outstanding Common Shares (the “Outstanding Company Common Shares”)
or the Outstanding Company Voting Securities that is determined by the Board,
based on review of public disclosure by the acquiring Person with respect to its
passive investment intent, not to have a purpose or effect of changing or
influencing the control of the Company; provided, however, that for purposes of
this clause (VI), any such acquisition in connection with (x) an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents or (y) any
“Business Combination” (as defined below) shall be presumed to be for the
purpose or with the effect of changing or influencing the control of the
Company;

 

(iii)          During any period of two (2) consecutive years, the individuals
who at the beginning of such period constituted the Board together with any
individuals subsequently elected to the Board whose nomination by the
shareholders of the Company was approved by a vote of the then incumbent Board
(i.e. those members of the Board who either have been directors from the
beginning of such two-year period or whose election or nomination for election
was previously approved by the Board as provided in this Section 2(f)(iii))
cease for any reason to constitute a majority of the Board;

 

(iv)          Consummation of a merger, amalgamation or consolidation (a
“Business Combination”) of the Company with any other corporation, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Shares and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or

 

2

--------------------------------------------------------------------------------


 

more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities, as the case may be, and
(B) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination;

 

(v)           The date which is 10 business days prior to the consummation of
complete liquidation of the Company.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto.  Reference in the Plan to any section of the Code shall
be deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(h)           “Committee” means the Compensation Committee of the Board or, if
no such committee has been appointed by the Board, the Board.

 

(i)            “Common Shares” means shares of the Company’s Class A common
stock, par value $0.0001 per share (and any stock or other securities into which
such ordinary shares may be converted or into which they may be exchanged).

 

(j)            “Company” means WillScot Corporation, a Delaware corporation.

 

(k)           “Confidential Information” means any and all confidential and/or
proprietary trade secrets, knowledge, data, or information of the Company
including, without limitation, any: (A) drawings, inventions, methodologies,
mask works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Company, whether or not patentable or registrable under trademark,
copyright, patent or similar laws; (B) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising and
selling, distribution, business plans and strategies, business forecasts,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers, customers, customer history, customer preferences, or distribution
arrangements; (C) any information regarding the skills or compensation of
employees, suppliers, agents, and/or independent contractors of the Company;
(D) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future and proposed products or services of the
Company; (E) information about the Company’s investment program, trading
methodology, or portfolio holdings; or (F) any other information, data or the
like that is labeled confidential or described as confidential.

 

(l)            “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.

 

(m)          “Effective Date” means the date on which the Plan is approved by
the shareholders of the Company.

 

3

--------------------------------------------------------------------------------


 

(n)           “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.

 

(o)           “Eligible Person” means any (i) individual employed by the Company
or an Affiliate; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director of
the Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate; provided that if the Securities Act applies such persons must be
eligible to be offered securities registrable on Form S-8 under the Securities
Act; or (iv) prospective employees, directors, officers, consultants or advisors
who have accepted offers of employment or consultancy from the Company or its
Affiliates (and would satisfy the provisions of clauses (i) through (iii) above
once he or she begins employment with or begins providing services to the
Company or its Affiliates).

 

(p)           “Exchange Act” has the meaning given such term in the definition
of “Change in Control,” and any reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(q)           “Exercise Price” has the meaning given such term in
Section 7(b) of the Plan.

 

(r)            “Fair Market Value” means, as of any date, the value of Common
Shares determined as follows:

 

(i)            If the Common Shares are listed on any established stock exchange
or a national market system will be the closing sales price for such shares (or
the closing bid, if no sales were reported) as quoted on such exchange or system
on the day of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;

 

(ii)           If the Common Shares are regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Common Share will be the mean between the high bid and low asked prices for
the Common Shares on the day of determination, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or

 

(iii)          In the absence of an established market for the Common Shares,
the Fair Market Value will be determined in good faith by the Committee.

 

(s)            “Good Reason” means, if applicable to any Participant in the case
of a particular Award, as defined in the Participant’s employment agreement or
the applicable Award agreement.

 

(t)            “Immediate Family Members” shall have the meaning set forth in
Section 16(b).

 

4

--------------------------------------------------------------------------------


 

(u)           “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

 

(v)           “Indemnifiable Person” shall have the meaning set forth in
Section 4(e) of the Plan.

 

(w)          “Intellectual Property Products” shall have the meaning set forth
in Section 15(c) of the Plan.

 

(x)           “Mature Shares” means Common Shares owned by a Participant that
are not subject to any pledge or security interest and that have been either
previously acquired by the Participant on the open market or meet such other
requirements, if any, as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such shares to pay
the Exercise Price or satisfy a withholding obligation of the Participant.

 

(y)           “Negative Discretion” shall mean the discretion authorized by the
Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

 

(z)           “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

 

(aa)         “Option” means an Award granted under Section 7 of the Plan.

 

(bb)         “Option Period” has the meaning given such term in Section 7(c) of
the Plan.

 

(cc)         “Outstanding Company Common Shares” has the meaning given such term
in the definition of “Change in Control.”

 

(dd)         “Outstanding Company Voting Securities” has the meaning given such
term in the definition of “Change in Control.”

 

(ee)         “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

 

(ff)          “Performance Compensation Award” shall mean any Award designated
by the Committee as a Performance Compensation Award pursuant to Section 11 of
the Plan.

 

(gg)         “Performance Criteria” shall mean the criterion or criteria that
the Committee shall select for purposes of establishing the Performance
Goal(s) for a Performance Period with respect to any Performance Compensation
Award under the Plan.

 

(hh)         “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion

 

5

--------------------------------------------------------------------------------


 

but less than all, or none of the Performance Compensation Award has been earned
for the Performance Period.

 

(ii)           “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

 

(jj)           “Performance Period” shall mean the one or more periods of time,
as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

 

(kk)         “Permitted Transferee” shall have the meaning set forth in
Section 16(b) of the Plan.

 

(ll)           “Person” has the meaning given such term in the definition of
“Change in Control.”

 

(mm)      “Plan” means this WillScot Corporation 2017 Incentive Award Plan.

 

(nn)         “Qualifying Termination” means the occurrence of either a
termination of a Participant’s employment by the Company without Cause or for
Good Reason, in either case, occurring on or within the 12-month period
following the consummation of a Change in Control.

 

(oo)         “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

 

(pp)         “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Common Shares, cash, other securities or other property, subject to
certain performance or time-based restrictions (including, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

(qq)         “Restricted Stock” means Common Shares, subject to certain
specified performance or time-based restrictions (including, without limitation,
a requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

(rr)           “Retirement” means except as otherwise determined by the
Committee and set forth in an Award agreement, termination of employment from
the Company and its Affiliates (other than for Cause) on a date the Participant
is then eligible to receive immediate, early or normal retirement benefits under
the provisions of any of the Company’s or its Affiliate’s retirement plans, or
if the Participant is not covered under any such plan, on or after attainment of
age fifty-five (55) and completion of ten (10) years of continuous service with
the Company and its Affiliates or on or after attainment of age sixty-five (65)
and completion of five (5) years of continuous service with the Company and its
Affiliates.

 

6

--------------------------------------------------------------------------------


 

(ss)          “SAR Period” has the meaning given such term in Section 8(b) of
the Plan.

 

(tt)           “Securities Act” means the Securities Act of 1933, as amended,
and any successor thereto.  Reference in the Plan to any section of the
Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.

 

(uu)         “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

(vv)         “Stock Bonus Award” means an Award granted under Section 10 of the
Plan.

 

(ww)       “Strike Price” means, except as otherwise provided by the Committee
in the case of Substitute Awards, (i) in the case of a SAR granted in tandem
with an Option, the Exercise Price of the related Option, or (ii) in the case of
a SAR granted independent of an Option, the Fair Market Value on the Date of
Grant.

 

(xx)         “Subsidiary” means, with respect to any specified Person:

 

(i)            any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Outstanding Company Voting
Securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or shareholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(ii)           any partnership (or any comparable foreign entity (a) the sole
general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or Subsidiary of such Person or (b) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).

 

(yy)         “Substitute Award” has the meaning given such term in Section 5(e).

 

3.             Effective Date; Duration.  The Plan shall be effective as of the
Effective Date.  The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

4.             Administration.  (a) The Committee shall administer the Plan.  To
the extent required to comply with the provisions of Rule 16b-3 promulgated
under the Exchange Act (if the Board is not acting as the Committee under the
Plan) or necessary to obtain the exception for performance-based compensation
under Section 162(m) of the Code, as applicable, it is intended that each member
of the Committee shall, at the time he takes any action with respect to an Award
under the Plan, be an Eligible Director.  However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted by the

 

7

--------------------------------------------------------------------------------


 

Committee that is otherwise validly granted under the Plan.  The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee.  Whether a quorum is present shall be determined based on the
Committee’s charter as approved by the Board.

 

(b)           Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan, to: 
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Common Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Common Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, Common Shares, other securities, other
Awards or other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant or
of the Committee; (vii) interpret, administer, reconcile any inconsistency in,
correct any defect in and/or supply any omission in the Plan and any instrument
or agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.

 

(c)           The Committee may delegate to one or more officers of the Company
or any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election that is the responsibility of or that
is allocated to the Committee herein, and that may be so delegated as a matter
of law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.

 

(d)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.

 

(e)           No member of the Board, the Committee, delegate of the Committee
or any employee or agent of the Company (each such person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award
hereunder.  Each Indemnifiable Person shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any action, suit or proceeding to
which such Indemnifiable Person may be a party or in which such Indemnifiable
Person may be involved by reason of any

 

8

--------------------------------------------------------------------------------


 

action taken or omitted to be taken under the Plan or any Award agreement and
against and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval, in settlement thereof, or paid by such Indemnifiable Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Indemnifiable Person, provided that the Company shall have the right, at
its own expense, to assume and defend any such action, suit or proceeding and
once the Company gives notice of its intent to assume the defense, the Company
shall have sole control over such defense with counsel of the Company’s choice. 
The foregoing right of indemnification shall not be available to an
Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions of such Indemnifiable
Person giving rise to the indemnification claim resulted from such Indemnifiable
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or By-Laws.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s Certificate of
Incorporation or By-Laws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such Indemnifiable Persons or hold them
harmless.

 

(f)            Notwithstanding anything to the contrary contained in the Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards.  In any such case,
the Board shall have all the authority granted to the Committee under the Plan.

 

5.             Grant of Awards; Shares Subject to the Plan; Limitations. 
(a) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons.

 

(b)           Subject to Section 12 of the Plan, Awards granted under the Plan
shall be subject to the following limitations: (i)  the Committee is authorized
to deliver under the Plan an aggregate of 4,000,000 Common Shares, (ii) the
maximum number of Common Shares that may be granted under the Plan to any
Participant during any single year with respect to Awards that are Options and
SARs shall be 1,500,000 Common Shares, (iii) the maximum number of Common Shares
that may be granted under the Plan to any Participant during any single year
with respect to Performance Compensation Awards that are intended to be
“qualified performance-based compensation” under Section 162(m) of the Code that
are Restricted Stock, Restricted Stock Units or Stock Bonus Awards shall be
1,500,000 Common Shares, (iv) no “covered employee,” as defined in
Section 162(m) of the Code, shall in any single year be granted Performance
Compensation Awards denominated in cash with a value exceeding when paid
$5,000,000 in cash or in property other than Common Shares, and (v) the maximum
number of Common Shares that may be granted under the Plan during any single
year to any Participant who is a non-employee director, when taken together with
any cash fees paid to such non-employee director during such year in respect of
his or her service as a non-employee director, shall not exceed $600,000 in
total value (calculating the value of any such Awards based on the grant date
Fair Market Value of such Awards for financial reporting purposes); provided
that the Board may make exceptions to this limit for a non-executive chair of
the Board.

 

9

--------------------------------------------------------------------------------


 

(c)           (c)           In the event that (i) any Option or other Award
granted hereunder is exercised through the tendering of Common Shares (either
actually or by attestation) or by the withholding of Common Shares by the
Company, or (ii) withholding tax liabilities arising from such Option or other
Award are satisfied by the tendering of Common Shares (either actually or by
attestation) or by the withholding of Common Shares by the Company, then in each
such case the Common Shares so tendered or withheld shall be added to the Common
Shares available for grant under the Plan on a one-for-one basis.  Shares
underlying Awards under this Plan that are forfeited, cancelled, expire
unexercised, or are settled in cash are available again for Awards under the
Plan.

 

(d)           Common Shares delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

 

(e)           Awards may, in the sole discretion of the Committee, be granted
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”).  The number of Common Shares underlying
any Substitute Awards shall not be counted against the aggregate number of
Common Shares available for Awards under the Plan.

 

6.             Eligibility.  Participation shall be limited to Eligible Persons
who have entered into an Award agreement or who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.

 

7.             Options.  (a) Generally.  Each Option granted under the Plan
shall be evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)).  Each Option so granted shall be
subject to the conditions set forth in this Section 7, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.  All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option.  Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. 
No Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the shareholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code; provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained.  In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code.  If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

 

10

--------------------------------------------------------------------------------


 

(b)           Exercise Price.  The exercise price (“Exercise Price”) per Common
Share for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant and provided further, that, notwithstanding any provision herein to the
contrary, the Exercise Price shall not be less than the par value per Common
Share.

 

(c)           Vesting and Expiration.  Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; provided, further, that notwithstanding any vesting
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability.  Unless otherwise provided by the Committee in an Award
agreement:  (i) an Option shall vest and become exercisable with respect to 100%
of the Common Shares subject to such Option on the fourth anniversary of the
Date of Grant; (ii) the unvested portion of an Option shall expire upon
termination of employment or service of the Participant granted the Option, and
the vested portion of such Option shall remain exercisable for (A) two years
following termination of employment or service by reason of such Participant’s
Retirement, death or disability (as determined by the Committee), but not later
than the expiration of the Option Period or (B) 90 days following termination of
employment or service for any reason other than such Participant’s Retirement,
death or disability, and other than such Participant’s termination of employment
or service for Cause, but not later than the expiration of the Option Period;
and (iii) both the unvested and the vested portion of an Option shall expire
upon the termination of the Participant’s employment or service by the Company
for Cause. If the Option would expire at a time when the exercise of the Option
would violate applicable securities laws, the expiration date applicable to the
Option will be automatically extended to a date that is thirty (30) calendar
days following the date such exercise would no longer violate applicable
securities laws (so long as such extension shall not violate Section 409A of the
Code); provided, that in no event shall such expiration date be extended beyond
the expiration of the Option Period.

 

(d)           Method of Exercise and Form of Payment.  No Common Shares shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld.  Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option accompanied
by payment of the Exercise Price.  The Exercise Price shall be payable (i) in
cash, check, cash equivalent and/or Common Shares valued at the fair market
value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of Common Shares in lieu of actual delivery of such shares to the
Company); provided that such Common Shares are not subject to any pledge

 

11

--------------------------------------------------------------------------------


 

or other security interest and are Mature Shares and; (ii) by such other method
as the Committee may permit in accordance with applicable law, in its sole
discretion, including without limitation:  (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price or (B) if there
is a public market for the Common Shares at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price or (C) by a “net exercise”
method whereby the Company withholds from the delivery of the Common Shares for
which the Option was exercised that number of Common Shares having a fair market
value equal to the aggregate Exercise Price for the Common Shares for which the
Option was exercised. No fractional Common Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Common Shares, or whether such fractional Common Shares or any
rights thereto shall be canceled, terminated or otherwise eliminated.

 

(e)           Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option.  The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

 

(f)            Compliance With Laws, etc.  Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.

 

8.             Stock Appreciation Rights.  (a) Generally.  Each SAR granted
under the Plan shall be evidenced by an Award agreement (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)).  Each SAR so
granted shall be subject to the conditions set forth in this Section 8, and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement.  Any Option granted under the Plan may include
tandem SARs.  The Committee also may award SARs to Eligible Persons independent
of any Option.

 

(b)           Exercise Price.  The Exercise Price per Common Share for each SAR
shall not be less than 100% of the Fair Market Value of such share determined as
of the Date of Grant

 

(c)           Vesting and Expiration.  A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration

 

12

--------------------------------------------------------------------------------


 

provisions as the corresponding Option.  A SAR granted independent of an Option
shall vest and become exercisable and shall expire in such manner and on such
date or dates determined by the Committee and shall expire after such period,
not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability.  Unless
otherwise provided by the Committee in an Award agreement:  (i) a SAR shall vest
and become exercisable with respect to 100% of the Common Shares subject to such
SAR on the fourth anniversary of the Date of Grant; (ii) the unvested portion of
a SAR shall expire upon termination of employment or service of the Participant
granted the SAR, and the vested portion of such SAR shall remain exercisable for
(A) two years following termination of employment or service by reason of such
Participant’s Retirement, death or disability (as determined by the Committee),
but not later than the expiration of the SAR Period or (B) 90 days following
termination of employment or service for any reason other than such
Participant’s Retirement, death or disability, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the SAR Period; and (iii) both the unvested and the vested portion
of a SAR shall expire upon the termination of the Participant’s employment or
service by the Company for Cause.

 

(d)           Method of Exercise.  SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.  Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the fair market value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(e)           Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the fair market value of
one Common Share on the exercise date over the Strike Price, less an amount
equal to any federal, state, local and non-U.S. income and employment taxes
required to be withheld.  The Company shall pay such amount in cash, in Common
Shares valued at fair market value, or any combination thereof, as determined by
the Committee. No fractional Common Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Common Shares, or whether such fractional Common Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

 

9.             Restricted Stock and Restricted Stock Units.  (a) Generally. 
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)).  Each such grant shall be subject to the conditions
set forth in this Section 9, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement.

 

13

--------------------------------------------------------------------------------


 

(b)           Restricted Accounts; Escrow or Similar Arrangement.  Upon the
grant of Restricted Stock, a book entry in a restricted account shall be
established in the Participant’s name at the Company’s transfer agent and, if
the Committee determines that the Restricted Stock shall be held by the Company
or in escrow rather than held in such restricted account pending the release of
the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement.  If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void.  Subject to the restrictions set forth in this Section 9
and the applicable Award agreement, the Participant generally shall have the
rights and privileges of a shareholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock and the right to
receive dividends, if applicable.  To the extent shares of Restricted Stock are
forfeited, any share certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a shareholder with respect thereto shall terminate without
further obligation on the part of the Company.

 

(c)           Vesting; Acceleration of Lapse of Restrictions.  Unless otherwise
provided by the Committee in an Award agreement:  (i) the Restricted Period
shall lapse with respect to 100% of the Restricted Stock and Restricted Stock
Units on the fourth anniversary of the Date of Grant; and (ii) the unvested
portion of Restricted Stock and Restricted Stock Units shall terminate and be
forfeited upon termination of employment or service of the Participant granted
the applicable Award.

 

(d)           Delivery of Restricted Stock and Settlement of Restricted Stock
Units.  (i) Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement.  If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share). 
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Committee and attributable to any particular share of Restricted Stock shall be
distributed to the Participant in cash or, at the sole discretion of the
Committee, in Common Shares having a fair market value equal to the amount of
such dividends, upon the release of restrictions on such share and, if such
share is forfeited, the Participant shall have no right to such dividends
(except as otherwise set forth by the Committee in the applicable Award
agreement).

 

(ii)           Unless otherwise provided by the Committee in an Award agreement,
upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Common Share for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part Common Share in lieu of
delivering only Common Shares in respect of such Restricted Stock Units or
(ii) defer the delivery of Common Shares (or cash or part Common Shares and part
cash, as the

 

14

--------------------------------------------------------------------------------


 

case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case.  If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the fair market value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units, less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

 

10.          Stock Bonus Awards.  The Committee may issue unrestricted Common
Shares, or other Awards denominated in Common Shares, under the Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine.  Each Stock
Bonus Award granted under the Plan shall be evidenced by an Award agreement
(whether in paper or electronic medium (including email or the posting on a web
site maintained by the Company or a third party under contract with the
Company)).  Each Stock Bonus Award so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.

 

11.          Performance Compensation Awards.  (a) Generally.  The Committee
shall have the authority, at the time of grant of any Award described in
Sections 7 through 10 of the Plan, to designate such Award as a Performance
Compensation Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.  The Committee shall have the authority to make an
award of a cash bonus to any Participant and designate such Award as a
Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.  Notwithstanding the foregoing,
the adoption and operation of the Plan and this Section 11 shall not preclude
the Board or the Committee from approving other Performance Compensation Awards
or short-term incentive compensation arrangements for the benefit of individuals
who are Participants hereunder, whether or not such Participants are “covered
employees” within the meaning of Section 162(m) of the Code, as the Committee
deems appropriate and in the best interests of the Company.

 

(b)           Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have sole discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the
kind(s) and/or level(s) of the Performance Goals(s) that is (are) to apply and
the Performance Formula.  Within the first 90 days of a Performance Period (or,
if shorter, within the maximum period allowed under Section 162(m) of the Code,
if applicable), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
and record the same in writing.

 

(c)           Performance Criteria.  The Performance Criteria that will be used
to establish the Performance Goal(s) for Performance Compensation Awards granted
on or after the date of the Company’s 2017 Annual Meeting of Shareholders shall
be based on the attainment of specific levels of performance of the Company
(and/or one or more Affiliates, divisions, business segments or operational
units, or any combination of the foregoing) and shall include the following: 
(i) net earnings or net income (before or after taxes); (ii) basic or diluted
earnings per share (before or after taxes); (iii) net revenue or revenue growth;
(iv) gross profit or gross profit

 

15

--------------------------------------------------------------------------------


 

growth; (v) operating profit (before or after taxes); (vi) return measures
(including, but not limited to, return on assets, capital, invested capital,
equity, or sales); (vii) cash flow (including, but not limited to, operating
cash flow, free cash flow, net cash provided by operations and cash flow return
on capital); (viii) financing and other capital raising transactions (including,
but not limited to, sales of the Company’s equity or debt securities);
(ix) earnings before or after taxes, interest, depreciation and/or amortization;
(x) gross or operating margins; (xi) productivity ratios; (xii) share price
(including, but not limited to, growth measures and total shareholder return);
(xiii) expense targets; (xiv) margins; (xv) productivity and operating
efficiencies; (xvi) objective measures of customer satisfaction; (xvii) customer
growth; (xviii) working capital targets; (xix) measures of economic value added;
(xx) inventory control; (xxi) enterprise value; (xxii) sales; (xxiii) debt
levels and net debt; (xxiv) combined ratio; (xxv) timely launch of new
facilities; (xxvi) client retention; (xxvii) employee retention; (xxviii) timely
completion of new product rollouts; (xxix) cost targets; (xxx) reductions and
savings; (xxxi) productivity and efficiencies; (xxxii) strategic partnerships or
transactions; and (xxxiii)  objective measures of personal targets, goals or
completion of projects.  Any one or more of the Performance Criteria may be used
on an absolute or relative basis to measure the performance of the Company
and/or one or more Affiliates as a whole or any business unit(s) of the Company
and/or one or more Affiliates or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Criteria may be compared to
the performance of a selected group of comparison or peer companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices.  The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph.  To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. Any Performance Criteria
that are financial metrics, may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”) or may be adjusted when
established (or to the extent permitted under Section 162(m) of the Code, at any
time thereafter) to include or exclude any items otherwise includable or
excludable under GAAP. For the avoidance of doubt, with respect to Awards that
do not constitute “qualified performance-based compensation” for purposes of
Section 162(m) of the Code, “Performance Criteria” include any of the above
criteria, as well as any other objective or subjective criteria that the
Committee in its discretion shall determine.

 

(d)           Modification of Performance Goal(s).  In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining shareholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining shareholder approval.  The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code, if applicable), or at
any time thereafter to the extent the exercise of such authority at such time
would not cause the Performance Compensation Awards granted to any Participant
for such Performance Period to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code, in its sole discretion, to
adjust or modify the calculation of a Performance Goal for such Performance
Period, based on and in order to appropriately reflect the following events: 
(i) asset write-downs; (ii) litigation or claim judgments or settlements;
(iii) the effect of changes in tax laws, accounting

 

16

--------------------------------------------------------------------------------


 

principles, or other laws or regulatory rules affecting reported results;
(iv) any reorganization and restructuring programs; (v) unusual and/or
infrequently occurring items as described in Accounting Principles Board Opinion
No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) discontinued operations;
(viii) any other specific unusual or infrequently occurring or non-recurring
events, or objectively determinable category thereof; (ix) foreign exchange
gains and losses; and (x) a change in the Company’s fiscal year.

 

(e)           Payment of Performance Compensation Awards.  (i) Condition to
Receipt of Payment.  Unless otherwise provided in the applicable Award
agreement, a Participant must be employed by the Company on the last day of a
Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

 

(ii)           Limitation.  A Participant shall be eligible to receive payment
in respect of a Performance Compensation Award only to the extent that:  (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.

 

(iii)          Certification.  Following the completion of a Performance Period,
the Committee shall review and certify in writing whether, and to what extent,
the Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula.  The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

(iv)          Use of Negative Discretion.  In determining the actual amount of
an individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate.   The Committee may establish factors
to take into consideration in implementing its Negative Discretion, including,
but not limited to, corporate or business unit performance against budgeted
financial goals (e.g., operating income or revenue), achievement of
non-financial goals, economic and relative performance considerations and
assessments of individual performance.  The amount by which any Performance
Compensation Award is so reduced shall not be paid to any other Participant. 
The Committee shall not have the discretion, except as is otherwise provided in
the Plan, to (A) grant or provide payment in respect of Performance Compensation
Awards for “covered employees” within the meaning of Section 162(m) of the Code
for a Performance Period if the Performance Goals for such Performance Period
have not been attained; or (B) increase a Performance Compensation Award above
the applicable limitations set forth in Section 5 of the Plan.

 

17

--------------------------------------------------------------------------------


 

(f)                                   Timing of Award Payments.  Performance
Compensation Awards granted for a Performance Period shall be paid to
Participants as soon as administratively practicable following completion of the
certifications required by this Section 11.

 

12.                               Changes in Capital Structure and Similar
Events.  In the event of (a) any dividend (other than ordinary cash dividends)
or other distribution (whether in the form of cash, Common Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, amalgamation, consolidation, spin-off, split-up,
split-off, combination, repurchase or exchange of Common Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Common Shares or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Shares, or (b) unusual or infrequently occurring events
(including, without limitation, a Change in Control) affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation system,
accounting principles or law, such that in either case an adjustment is
determined by the Committee in its sole discretion to be necessary or
appropriate, then the Committee shall make any such adjustments in such manner
as it may deem equitable, including without limitation any or all of the
following:

 

(i)                                     adjusting any or all of (A) the number
of Common Shares or other securities of the Company (or number and kind of other
securities or other property) that may be delivered in respect of Awards or with
respect to which Awards may be granted under the Plan (including, without
limitation, adjusting any or all of the limitations under Section 5 of the Plan)
and (B) the terms of any outstanding Award, including, without limitation,
(1) the number of Common Shares or other securities of the Company (or number
and kind of other securities or other property) subject to outstanding Awards or
to which outstanding Awards relate, (2) the Exercise Price or Strike Price with
respect to any Award or (3) any applicable performance measures (including,
without limitation, Performance Criteria and Performance Goals);

 

(ii)                                  providing for a substitution or assumption
of Awards, accelerating the exercisability of, lapse of restrictions on, or
termination of, Awards or providing for a period of time for exercise prior to
the occurrence of such event; and

 

(iii)                               canceling any one or more outstanding Awards
and causing to be paid to the holders thereof, in cash, Common Shares, other
securities or other property, or any combination thereof, the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per Common Share received or to be received by other shareholders
of the Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the fair market value (as of a date specified by the Committee) of the
Common Shares subject to such Option or SAR over the aggregate Exercise Price or
Strike Price of such Option or SAR, respectively (it being understood that, in
such event, any Option or SAR having a per share Exercise Price or Strike Price
equal to, or in excess of, the fair market value of a Common Share subject
thereto may be canceled and terminated without any payment or consideration
therefor); provided, however, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718), the

 

18

--------------------------------------------------------------------------------


 

Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring.  Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act.  The Company
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

13.                               Effect of Change in Control.  Except to the
extent otherwise provided in an Award agreement, in the event of a Change in
Control, notwithstanding any provision of the Plan to the contrary, the
Committee may provide that, with respect to all or any portion of a particular
outstanding Award or Awards:

 

(a)                                 if a Participant experiences a Qualifying
Termination, the Participant’s then outstanding Options and SARs shall become
immediately exercisable as of the date of the Participant’s Qualifying
Termination;

 

(b)                                 if a Participant experiences a Qualifying
Termination, any Restricted Period in effect on the date of the Participant’s
Qualifying Termination shall expire as of such date (including without
limitation a waiver of any applicable Performance Goals);

 

(c)                                  if a Participant experiences a Qualifying
Termination, Performance Periods in effect on the date of the Participant’s
Qualifying Termination shall end on such date, and the Committee shall
(i) determine the extent to which Performance Goals with respect to each such
Performance Period have been met based upon such audited or unaudited financial
information or other information then available as it deems relevant and
(ii) cause the Participant to receive partial or full payment of Awards for each
such Performance Period based upon the Committee’s determination of the degree
of attainment of the Performance Goals, or assuming that the applicable “target”
levels of performance have been attained or on such other basis determined by
the Committee.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Shares subject to their
Awards.

 

14.                               Amendments and Termination.  (a) Amendment and
Termination of the Plan.  The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; provided that (i) no
amendment to Section 11(c) or Section 14(b) (to the extent required by the
proviso in such Section 14(b)) shall be made without shareholder approval and
(ii) no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or requirements of any
securities exchange or inter-dealer quotation system on which the Common Shares
may be listed or quoted or to prevent the Company from being denied a tax
deduction under Section 162(m) of the Code); provided, further, that any such
amendment,

 

19

--------------------------------------------------------------------------------


 

alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

 

(b)                                 Amendment of Award Agreements.  The
Committee may, to the extent consistent with the terms of any applicable Award
agreement, waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted or the
associated Award agreement, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without shareholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR, (ii) the Committee may not
cancel any outstanding Option or SAR where the Fair Market Value of the Common
Shares underlying such Option or SAR is less than its Exercise Price and replace
it with a new Option or SAR, another Award or cash and (iii) the Committee may
not take any other action that is considered a “repricing” for purposes of the
shareholder approval rules of the applicable securities exchange or inter-dealer
quotation system on which the Common Shares are listed or quoted.

 

15.                               Restrictive Covenants.  (a)  Confidentiality. 
By accepting an Award under the Plan, and as a condition thereof, each
Participant agrees not to, at any time, either during their employment or
thereafter, divulge, use, publish or in any other manner reveal, directly or
indirectly, to any person, firm, corporation or any other form of business
organization or arrangement, and to keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
the Participant’s duties to the Company, (ii) with the Company’s express written
consent, (iii) to the extent that any such information is in or becomes in the
public domain other than as a result of the Participant’s breach of any of his
or her obligations under this Section 15(a), or (iv) where required to be
disclosed by court order, subpoena or other government process and in such
event, the Participant shall cooperate with the Company in attempting to keep
such information confidential to the maximum extent possible.  Upon the request
of the Company or an Affiliate, the Participant agrees to promptly deliver to
the Company the originals and all copies, in whatever medium, of all such
Confidential Information.

 

(b)                                 Non-Disparagement.  By accepting an Award
under the Plan, and as a condition thereof, the Participant acknowledges and
agrees that he or she will not defame or publicly criticize the services,
business, integrity, veracity or personal or professional reputation of the
Company, including its officers, directors, partners, executives or agents, in
either a professional or personal manner at any time during or following his or
her employment.

 

(c)                                  Post-Employment Property.  By accepting an
Award under the Plan, and as a condition thereof, the Participant agrees that
any work of authorship, invention, design, discovery, development, technique,
improvement, source code, hardware, device, data, apparatus, practice, process,
method or other work product whatever (whether patentable or subject to
copyright, or not, and hereinafter collectively called “discovery”) related to
the

 

20

--------------------------------------------------------------------------------


 

business of the Company that the Participant, either solely or in collaboration
with others, has made or may make, discover, invent, develop, perfect, or reduce
to practice during his or her employment, whether or not during regular business
hours and created, conceived or prepared on the Company’s premises or otherwise
shall be the sole and complete property of the Company.  More particularly, and
without limiting the foregoing, the Participant agrees that all of the foregoing
and any (i) inventions (whether patentable or not, and without regard to whether
any patent therefor is ever sought), (ii) marks, names, or logos (whether or not
registrable as trade or service marks, and without regard to whether
registration therefor is ever sought), (iii) works of authorship (without regard
to whether any claim of copyright therein is ever registered), and (iv) trade
secrets, ideas, and concepts ((i) — (iv) collectively, “Intellectual Property
Products”) created, conceived, or prepared on the Company’s premises or
otherwise, whether or not during normal business hours, shall perpetually and
throughout the world be the exclusive property of the Company, as shall all
tangible media (including, but not limited to, papers, computer media of all
types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed.  The Participant further agrees promptly to
disclose in writing and deliver to the Company all Intellectual Property
Products created during his or her engagement by the Company, whether or not
during normal business hours.  The Participant agrees that all works of
authorship created by the Participant during his or her engagement by the
Company shall be works made for hire of which the Company is the author and
owner of copyright.  To the extent that any competent decision-making authority
should ever determine that any work of authorship created by the Participant
during his or her engagement by the Company is not a work made for hire, by
accepting an Award, the Participant assigns all right, title and interest in the
copyright therein, in perpetuity and throughout the world, to the Company.  To
the extent that this Plan does not otherwise serve to grant or otherwise vest in
the Company all rights in any Intellectual Property Product created by the
Participant during his or her engagement by the Company, by accepting an Award,
the Participant assigns all right, title and interest therein, in perpetuity and
throughout the world, to the Company.  The Participant agrees to execute,
immediately upon the Company’s reasonable request and without charge, any
further assignments, applications, conveyances or other instruments, at any
time, whether or not the Participant is engaged by the Company at the time such
request is made, in order to permit the Company and/or its respective assigns to
protect, perfect, register, record, maintain, or enhance their rights in any
Intellectual Property Product; provided that the Company shall bear the cost of
any such assignments, applications or consequences.  Upon termination of the
Participant’s employment by the Company for any reason whatsoever, and at any
earlier time the Company so requests, the Participant will immediately deliver
to the custody of the person designated by the Company all originals and copies
of any documents and other property of the Company in the Participant’s
possession, under the Participant’s control or to which he or she may have
access.

 

For purposes of this Section 15, the term “Company” shall include the Company
and its Affiliates.

 

16.                               General.  (a) Award Agreements.  Each Award
under the Plan shall be evidenced by an Award agreement, which shall be
delivered to the Participant (whether in paper or electronic medium (including
email or the posting on a web site maintained by the Company or a third party
under contract with the Company)) and shall specify the terms and conditions of
the Award and any rules applicable thereto, including without limitation, the
effect on such Award

 

21

--------------------------------------------------------------------------------


 

of the death, disability or termination of employment or service of a
Participant, or of such other events as may be determined by the Committee.

 

(b)                                 Nontransferability.  (i) Each Award shall be
exercisable only by a Participant during the Participant’s lifetime, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative.  No Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit Awards (other than Incentive Stock
Options) to be transferred by a Participant, without consideration, subject to
such rules as the Committee may adopt consistent with any applicable Award
agreement to preserve the purposes of the Plan, to:  (A) any person who is a
“family member” of the Participant, as such term is used in the instructions to
Form S-8 under the Securities Act (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; or (C) a partnership or limited liability company
whose only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) any other transferee as may be approved either (I) by the
Board or the Committee in its sole discretion, or (II) as provided in the
applicable Award agreement. (each transferee described in clauses (A),
(B) (C) and (D) above is hereinafter referred to as a “Permitted Transferee”);
provided that the Participant gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee
notifies the Participant in writing that such a transfer would comply with the
requirements of the Plan.

 

(iii)                               The terms of any Award transferred in
accordance with the immediately preceding sentence shall apply to the Permitted
Transferee and any reference in the Plan, or in any applicable Award agreement,
to a Participant shall be deemed to refer to the Permitted Transferee, except
that (A) Permitted Transferees shall not be entitled to transfer any Award,
other than by will or the laws of descent and distribution; (B) Permitted
Transferees shall not be entitled to exercise any transferred Option unless
there shall be in effect a registration statement on an appropriate form
covering the Common Shares to be acquired pursuant to the exercise of such
Option if the Committee determines, consistent with any applicable Award
agreement, that such a registration statement is necessary or appropriate;
(C) the Committee or the Company shall not be required to provide any notice to
a Permitted Transferee, whether or not such notice is or would otherwise have
been required to be given to the Participant under the Plan or otherwise; and
(D) the consequences of the termination of the Participant’s employment by, or
services to, the Company or an Affiliate under the terms of the Plan and the
applicable Award agreement shall continue to be applied with respect to the
Participant, including, without limitation, that an Option shall be exercisable
by the Permitted Transferee only to the extent, and for the periods, specified
in the Plan and the applicable Award agreement.

 

(c)                                  Tax Withholding.  (i) A Participant shall
be required to pay to the Company or any Affiliate, and the Company or any
Affiliate shall have the right and is hereby authorized to

 

22

--------------------------------------------------------------------------------


 

withhold, from any cash, Common Shares, other securities or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Shares, other securities or other
property) of any required withholding taxes (up to the maximum statutory rate
under applicable law) in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.

 

(ii)                                  Without limiting the generality of clause
(i) above, the Committee may, in its sole discretion, permit a Participant to
satisfy, in whole or in part, the foregoing withholding liability by (A) the
delivery of Common Shares (which are not subject to any pledge or other security
interest and are Mature Shares) owned by the Participant having a fair market
value equal to such withholding liability or (B) having the Company withhold
from the number of Common Shares otherwise issuable or deliverable pursuant to
the exercise or settlement of the Award a number of shares with a fair market
value equal to such withholding liability.

 

(d)                                 No Claim to Awards; No Rights to Continued
Employment; Waiver.  No employee of the Company or an Affiliate, or other
person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award.  There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards.  The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.  Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company or an Affiliate, nor shall it be construed as giving any Participant any
rights to continued service on the Board.  The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award agreement.  By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

 

(e)                                  International Participants.  With respect
to Participants who reside or work outside of the United States of America and
who are not (and who are not expected to be) “covered employees” within the
meaning of Section 162(m) of the Code, the Committee may in its sole discretion
amend the terms of the Plan or outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f)                                   Designation and Change of Beneficiary. 
Each Participant may file with the Committee a written designation of one or
more persons as the beneficiary(ies) who shall be entitled to receive the
amounts payable with respect to an Award, if any, due under the Plan upon his
death.  A Participant may, from time to time, revoke or change his beneficiary
designation

 

23

--------------------------------------------------------------------------------


 

without the consent of any prior beneficiary by filing a new designation with
the Committee.  The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt.  If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be his or her spouse or, if the Participant is
unmarried at the time of death, his or her estate.

 

(g)                                  Termination of Employment/Service.  Unless
determined otherwise by the Committee at any point following such event: 
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence nor a transfer from employment or service with the
Company to employment or service with an Affiliate (or vice-versa) shall be
considered a termination of employment or service with the Company or an
Affiliate; and (ii) if a Participant’s employment with the Company and its
Affiliates terminates, but such Participant continues to provide services to the
Company and its Affiliates in a non-employee capacity (or vice-versa), such
change in status shall not be considered a termination of employment with the
Company or an Affiliate.

 

(h)                                 No Rights as a Stockholder.  Except as
otherwise specifically provided in the Plan or any Award agreement, no person
shall be entitled to the privileges of ownership in respect of Common Shares
that are subject to Awards hereunder until such shares have been issued or
delivered to that person.

 

(i)                                     Government and Other Regulations. 
(i) The obligation of the Company to settle Awards in Common Shares or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required. 
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with.  The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under the Plan.  The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under the Plan shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan, the
applicable Award agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of the Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. 
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order

 

24

--------------------------------------------------------------------------------


 

that such Award complies with the legal requirements of any governmental entity
to whose jurisdiction the Award is subject.

 

(ii)                                  The Committee may cancel an Award or any
portion thereof if it determines, in its sole discretion, that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of Common Shares from the public markets,
the Company’s issuance of Common Shares to the Participant, the Participant’s
acquisition of Common Shares from the Company and/or the Participant’s sale of
Common Shares to the public markets, illegal, impracticable or inadvisable.  If
the Committee determines to cancel all or any portion of an Award in accordance
with the foregoing, the Company shall pay to the Participant an amount equal to
the excess of (A) the aggregate fair market value of the Common Shares subject
to such Award or portion thereof canceled (determined as of the applicable
exercise date, or the date that the shares would have been vested or delivered,
as applicable), over (B) the aggregate Exercise Price or Strike Price (in the
case of an Option or SAR, respectively) or any amount payable as a condition of
delivery of Common Shares (in the case of any other Award).  Such amount shall
be delivered to the Participant as soon as practicable following the
cancellation of such Award or portion thereof.

 

(j)                                    Payments to Persons Other Than
Participants.  If the Committee shall find that any person to whom any amount is
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment due to such person or his
estate (unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to his
spouse, child, relative, an institution maintaining or having custody of such
person, or any other person deemed by the Committee to be a proper recipient on
behalf of such person otherwise entitled to payment.  Any such payment shall be
a complete discharge of the liability of the Committee and the Company therefor.

 

(k)                                 Nonexclusivity of the Plan.  Neither the
adoption of this Plan by the Board nor the submission of this Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of stock
options or other equity-based awards otherwise than under this Plan, and such
arrangements may be either applicable generally or only in specific cases.

 

(l)                                     No Trust or Fund Created.  Neither the
Plan nor any Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate, on the one hand, and a Participant or other person or entity, on the
other hand.  No provision of the Plan or any Award shall require the Company,
for the purpose of satisfying any obligations under the Plan, to purchase assets
or place any assets in a trust or other entity to which contributions are made
or otherwise to segregate any assets, nor shall the Company maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes.  Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

 

25

--------------------------------------------------------------------------------


 

(m)                             Reliance on Reports.  Each member of the
Committee and each member of the Board shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself.

 

(n)                                 Relationship to Other Benefits.  No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company except as otherwise specifically provided in such other plan.

 

(o)                                 Governing Law.  The Plan shall be governed
by and construed in accordance with the internal laws of the State of New York
applicable to contracts made and performed wholly within the State of New York,
without giving effect to the conflict of laws provisions thereof.

 

(p)                                 Severability.  If any provision of the Plan
or any Award or Award agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person or entity or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be construed or deemed stricken as to
such jurisdiction, person or entity or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.

 

(q)                                 Obligations Binding on Successors.  The
obligations of the Company under the Plan shall be binding upon any successor
corporation or organization resulting from the merger, amalgamation,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.

 

(r)                                    Code Section 162(m) Approval.  If so
determined by the Committee, the provisions of the Plan regarding Performance
Compensation Awards shall be disclosed and reapproved by shareholders no later
than the first shareholder meeting that occurs in the fifth year following the
year in which shareholders previously approved such provisions, in each case in
order for certain Awards granted after such time to be exempt from the deduction
limitations of Section 162(m) of the Code.  Nothing in this clause, however,
shall affect the validity of Awards granted after such time if such shareholder
approval has not been obtained.

 

(s)                                   Code Section 409A.

 

(i)                                     Notwithstanding any provision of this
Plan to the contrary, all Awards made under this Plan are intended to be exempt
from or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan shall be construed and interpreted in accordance with

 

26

--------------------------------------------------------------------------------


 

such intent. Each payment under an Award shall be treated as a separate payment
for purposes of Code Section 409A.

 

(ii)                                  If a Participant is a “specified employee”
(as such term is defined for purposes of Code Section 409A) at the time of his
or her termination of service, no amount that is nonqualified deferred
compensation subject to Code Section 409A and that becomes payable by reason of
such termination of service shall be paid to the Participant (or in the event of
the Participant’s death, the Participant’s representative or estate) before the
earlier of (x) the first business day after the date that is six months
following the date of the Participant’s termination of service, and (y) within
30 days following the date of the Participant’s death. For purposes of Code
Section 409A, a termination of service shall be deemed to occur only if it is a
“separation from service” within the meaning of Code Section 409A, and
references in the Plan and any Award agreement to “termination of service” or
similar terms shall mean a “separation from service.” If any Award is or becomes
subject to Code Section 409A, unless the applicable Award agreement provides
otherwise, such Award shall be payable upon the Participant’s “separation from
service” within the meaning of Code Section 409A. If any Award is or becomes
subject to Code Section 409A and if payment of such Award would be accelerated
or otherwise triggered under a Change in Control, then the definition of Change
in Control shall be deemed modified, only to the extent necessary to avoid the
imposition of an excise tax under Code Section 409A, to mean a “change in
control event” as such term is defined for purposes of Code Section 409A.

 

(iii)                               Any adjustments made pursuant to Section 12
to Awards that are subject to Code Section 409A shall be made in compliance with
the requirements of Code Section 409A, and any adjustments made pursuant to
Section 12 to Awards that are not subject to Code Section 409A shall be made in
such a manner as to ensure that after such adjustment, the Awards either
(x) continue not to be subject to Code Section 409A or (y) comply with the
requirements of Code Section 409A.

 

(t)                                    Expenses; Gender; Titles and Headings. 
The expenses of administering the Plan shall be borne by the Company and its
Affiliates.  Masculine pronouns and other words of masculine gender shall refer
to both men and women.  The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

 

(u)                                 Other Agreements.  Notwithstanding the
above, the Committee may require, as a condition to the grant of and/or the
receipt of Common Shares under an Award, that the Participant execute lock-up,
shareholder or other agreements, as it may determine in its sole and absolute
discretion.

 

(v)                                 Payments.  Participants shall be required to
pay, to the extent required by applicable law, any amounts required to receive
Common Shares under any Award made under the Plan.

 

(w)                               Erroneously Awarded Compensation.  All Awards
shall be subject (including on a retroactive basis) to (i) any clawback,
forfeiture or similar incentive compensation recoupment policy established from
time to time by the Company, including,

 

27

--------------------------------------------------------------------------------


 

without limitation, any such policy established to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act, (ii) applicable law (including,
without limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act), and/or (iii) the
rules and regulations of the applicable securities exchange or inter-dealer
quotation system on which the Common Shares are listed or quoted, and such
requirements shall be deemed incorporated by reference into all outstanding
Award agreements.

 

*     *      *

 

28

--------------------------------------------------------------------------------